Exhibit 10.89

 

ABGENIX, INC.

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into effective as of August 30, 2004 (the “Effective Date”), by and between
William R. Ringo (the “Employee”) and Abgenix, Inc., a Delaware corporation (the
“Company”).  Certain capitalized terms used in this Agreement are defined in
Section 1 below.

 

RECITALS

 

A.                                   It is expected that the Company from time
to time will consider the possibility of a Change of Control.  The Board of
Directors of the Company (the “Board”) recognizes that such consideration can be
a distraction to the Employee and can cause the Employee to consider alternative
employment opportunities.

 

B.                                     The Board believes that it is in the best
interests of the Company and its shareholders to provide the Employee with an
incentive to continue his employment and to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.

 

C.                                     In order to provide the Employee with
enhanced financial security and sufficient encouragement to remain with the
Company notwithstanding the possibility of a Change of Control, the Board
believes that it is imperative to provide the Employee with certain severance
benefits upon the Employee’s termination of employment following a Change of
Control.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:

 

1.             Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

 


(A)                                  CAUSE.  “CAUSE” SHALL MEAN (I) ANY ACT OF
PERSONAL DISHONESTY TAKEN BY THE EMPLOYEE IN CONNECTION WITH HIS
RESPONSIBILITIES AS AN EMPLOYEE WHICH IS INTENDED TO RESULT IN SUBSTANTIAL
PERSONAL ENRICHMENT OF THE EMPLOYEE, (II) EMPLOYEE’S CONVICTION OF A FELONY
WHICH THE BOARD REASONABLY BELIEVES HAS HAD OR WILL HAVE A MATERIAL DETRIMENTAL
EFFECT ON THE COMPANY’S REPUTATION OR BUSINESS, (III) A WILLFUL ACT BY THE
EMPLOYEE WHICH CONSTITUTES MISCONDUCT AND IS INJURIOUS TO THE COMPANY, AND
(IV) CONTINUED WILLFUL VIOLATIONS BY THE EMPLOYEE OF THE EMPLOYEE’S OBLIGATIONS
TO THE COMPANY AFTER THERE HAS BEEN DELIVERED TO THE EMPLOYEE A WRITTEN DEMAND
FOR PERFORMANCE FROM THE COMPANY WHICH DESCRIBES THE BASIS FOR THE COMPANY’S
BELIEF THAT THE EMPLOYEE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES.

 


(B)                                 CHANGE OF CONTROL.  “CHANGE OF CONTROL”
SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:

 

--------------------------------------------------------------------------------


 


(I)                                                        THE APPROVAL BY
SHAREHOLDERS OF THE COMPANY OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY
OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN
THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY) MORE THAN FIFTY PERCENT (50%) OF
THE TOTAL VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR
SUCH SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION;

 


(II)                                                     ANY APPROVAL BY THE
SHAREHOLDERS OF THE COMPANY OF A PLAN OF COMPLETE LIQUIDATION OF THE COMPANY OR
AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS;

 


(III)                                                  ANY “PERSON” (AS SUCH
TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED) BECOMING THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER SAID
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 50% OR
MORE OF THE TOTAL VOTING POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING
VOTING SECURITIES; OR

 


(IV)                                                 A CHANGE IN THE COMPOSITION
OF THE BOARD, AS A RESULT OF WHICH FEWER THAN A MAJORITY OF THE DIRECTORS ARE
INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” SHALL MEAN DIRECTORS WHO EITHER
(A) ARE DIRECTORS OF THE COMPANY AS OF THE DATE HEREOF, OR (B) ARE ELECTED, OR
NOMINATED FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A
MAJORITY OF THOSE DIRECTORS WHOSE ELECTION OR NOMINATION WAS NOT IN CONNECTION
WITH ANY TRANSACTION DESCRIBED IN SUBSECTIONS (I), (II) OR (III) OR IN
CONNECTION WITH AN ACTUAL OR THREATENED PROXY CONTEST RELATING TO THE ELECTION
OF DIRECTORS OF THE COMPANY.

 


(C)                                  COMPENSATION CONTINUATION PERIOD. 
“COMPENSATION CONTINUATION PERIOD” SHALL MEAN THE PERIOD OF TIME COMMENCING WITH
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT AS A RESULT OF INVOLUNTARY TERMINATION
AT ANY TIME WITHIN TWENTY FOUR (24) MONTHS AFTER A CHANGE OF CONTROL AND ENDING
WITH THE DATE TWENTY-FOUR (24) MONTHS FOLLOWING THE DATE OF THE EMPLOYEE’S
TERMINATION.

 


(D)                                 INVOLUNTARY TERMINATION.  “INVOLUNTARY
TERMINATION” SHALL MEAN (I) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A
SIGNIFICANT REDUCTION OF THE EMPLOYEE’S DUTIES, POSITION OR RESPONSIBILITIES
RELATIVE TO THE EMPLOYEE’S DUTIES, POSITION OR RESPONSIBILITIES IN EFFECT
IMMEDIATELY PRIOR TO SUCH REDUCTION, OR THE REMOVAL OF THE EMPLOYEE FROM SUCH
POSITION, DUTIES AND RESPONSIBILITIES, UNLESS THE EMPLOYEE IS PROVIDED WITH
COMPARABLE DUTIES, POSITION AND RESPONSIBILITIES; (II) WITHOUT THE EMPLOYEE’S
EXPRESS WRITTEN CONSENT, A SUBSTANTIAL REDUCTION, WITHOUT GOOD BUSINESS REASONS,
OF THE FACILITIES AND PERQUISITES (INCLUDING OFFICE SPACE AND LOCATION)
AVAILABLE TO THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH REDUCTION; (III) A REDUCTION
BY THE COMPANY OF THE EMPLOYEE’S BASE SALARY OR TARGET BONUS AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH REDUCTION; (IV) A MATERIAL REDUCTION BY THE COMPANY IN
THE KIND OR LEVEL OF EMPLOYEE BENEFITS TO WHICH THE EMPLOYEE IS ENTITLED
IMMEDIATELY PRIOR TO SUCH REDUCTION WITH THE RESULT THAT THE EMPLOYEE’S OVERALL
BENEFITS PACKAGE IS SIGNIFICANTLY REDUCED; (V) WITHOUT THE EMPLOYEE’S EXPRESS
WRITTEN CONSENT, THE RELOCATION OF THE EMPLOYEE TO A FACILITY OR A LOCATION MORE
THAN THIRTY-FIVE (35) MILES FROM HIS CURRENT LOCATION; (VI) ANY PURPORTED
TERMINATION OF THE EMPLOYEE BY THE COMPANY WHICH IS NOT EFFECTED FOR CAUSE OR

 

2

--------------------------------------------------------------------------------


 


FOR WHICH THE GROUNDS RELIED UPON ARE NOT VALID; OR (VII) THE FAILURE OF THE
COMPANY TO OBTAIN THE ASSUMPTION OF THIS AGREEMENT BY ANY SUCCESSORS
CONTEMPLATED IN SECTION 6 BELOW.

 

2.                                       Term of Agreement.  This Agreement
shall terminate upon the date that all obligations of the parties hereto under
this Agreement have been satisfied.

 


3.                                       AT-WILL EMPLOYMENT.  THE COMPANY AND
THE EMPLOYEE ACKNOWLEDGE THAT THE EMPLOYEE’S EMPLOYMENT IS AND SHALL CONTINUE TO
BE AT-WILL, AS DEFINED UNDER APPLICABLE LAW.  IF THE EMPLOYEE’S EMPLOYMENT
TERMINATES FOR ANY REASON, THE EMPLOYEE SHALL NOT BE ENTITLED TO ANY PAYMENTS,
BENEFITS, DAMAGES, AWARDS OR COMPENSATION OTHER THAN AS PROVIDED BY THIS
AGREEMENT, OR AS MAY OTHERWISE BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING
EMPLOYEE BENEFIT PLANS OR POLICIES AT THE TIME OF TERMINATION.

 


4.                                       CHANGE OF CONTROL AND SEVERANCE
BENEFITS.

 


(A)                                  TERMINATION FOLLOWING A CHANGE OF CONTROL.

 


(I)                                          SEVERANCE PAYMENTS.  IF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF AN INVOLUNTARY
TERMINATION AT ANY TIME WITHIN TWENTY FOUR (24) MONTHS AFTER A CHANGE OF
CONTROL, THEN THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE CONTINUING PAYMENTS OF
SEVERANCE PAY DURING THE COMPENSATION CONTINUATION PERIOD AT A RATE EQUAL TO ONE
HUNDRED (100)% OF THE EMPLOYEE’S BASE SALARY AND TARGET BONUS (AS IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL).  SUCH SEVERANCE PAYMENTS SHALL BE
PAID BI-WEEKLY IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES. IN
ADDITION, DURING THE COMPENSATION CONTINUATION PERIOD, THE COMPANY SHALL
CONTINUE TO MAKE AVAILABLE TO THE EMPLOYEE AND EMPLOYEE’S SPOUSE AND DEPENDENTS
COVERED UNDER ANY GROUP HEALTH PLANS OR LIFE INSURANCE PLANS OF THE COMPANY ON
THE DATE OF SUCH TERMINATION OF EMPLOYMENT, ALL GROUP HEALTH, LIFE AND OTHER
SIMILAR INSURANCE PLANS IN WHICH EMPLOYEE OR SUCH COVERED DEPENDENTS PARTICIPATE
ON THE DATE OF THE EMPLOYEE’S TERMINATION.

 


(II)                                       OPTION ACCELERATION.  IF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF AN INVOLUNTARY
TERMINATION AT ANY TIME WITHIN TWENTY FOUR (24) MONTHS AFTER A CHANGE OF
CONTROL, THEN EACH OPTION GRANTED TO THE EMPLOYEE BY THE COMPANY (THE “OPTIONS”)
SHALL IMMEDIATELY BECOME VESTED AND EXERCISABLE IN FULL.


 


(III)                                    OTHER TERMINATION.  IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES OTHER THAN AS A RESULT OF AN INVOLUNTARY
TERMINATION AT ANY TIME WITHIN TWENTY FOUR (24) MONTHS AFTER A CHANGE OF
CONTROL, THEN THE EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER
BENEFITS HEREUNDER, BUT MAY BE ELIGIBLE FOR THOSE BENEFITS (IF ANY) AS MAY THEN
BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING SEVERANCE AND BENEFITS PLANS
AND POLICIES AT THE TIME OF SUCH TERMINATION.


 


(B)                                 TERMINATION APART FROM A CHANGE OF CONTROL. 
IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES FOR ANY OR NO REASON
OTHER THAN WITHIN TWENTY FOUR (24) MONTHS FOLLOWING A CHANGE OF CONTROL, THEN
THE EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS
HEREUNDER, BUT MAY BE ELIGIBLE FOR THOSE BENEFITS (IF ANY) AS MAY THEN BE
ESTABLISHED UNDER

 

3

--------------------------------------------------------------------------------


 


THE COMPANY’S THEN EXISTING SEVERANCE AND BENEFITS PLANS AND POLICIES AT THE
TIME OF SUCH TERMINATION.

 


(C)                                  ACCRUED WAGES AND VACATION; EXPENSES. 
WITHOUT REGARD TO THE REASON FOR, OR THE TIMING OF, EMPLOYEE’S TERMINATION OF
EMPLOYMENT:  (I) THE COMPANY SHALL PAY THE EMPLOYEE ANY UNPAID BASE SALARY DUE
FOR PERIODS PRIOR TO THE DATE OF TERMINATION; (II) THE COMPANY SHALL PAY THE
EMPLOYEE ALL OF THE EMPLOYEE’S ACCRUED AND UNUSED VACATION THROUGH THE DATE OF
TERMINATION; AND (III) FOLLOWING SUBMISSION OF PROPER EXPENSE REPORTS BY THE
EMPLOYEE, THE COMPANY SHALL REIMBURSE THE EMPLOYEE FOR ALL EXPENSES REASONABLY
AND NECESSARILY INCURRED BY THE EMPLOYEE IN CONNECTION WITH THE BUSINESS OF THE
COMPANY PRIOR TO THE DATE OF TERMINATION.  THESE PAYMENTS SHALL BE MADE PROMPTLY
UPON TERMINATION AND WITHIN THE PERIOD OF TIME MANDATED BY LAW.


 


5.                                       GOLDEN PARACHUTE EXCISE TAX GROSS-UP. 
IN THE EVENT THAT THE SEVERANCE AND OTHER BENEFITS PROVIDED FOR IN THIS
AGREEMENT OR OTHERWISE PAYABLE TO EMPLOYEE CONSTITUTE “EXCESS PARACHUTE
PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), AND WILL BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE (THE “EXCISE TAX”), THEN EMPLOYEE SHALL RECEIVE (I) A
PAYMENT FROM THE COMPANY SUFFICIENT TO PAY THE EXCISE TAX, AND (II) AN
ADDITIONAL PAYMENT FROM THE COMPANY SUFFICIENT TO PAY THE EXCISE TAX ARISING
FROM THE PAYMENTS MADE BY THE COMPANY TO EMPLOYEE PURSUANT TO THIS SENTENCE. 
UNLESS THE COMPANY AND EMPLOYEE OTHERWISE AGREE IN WRITING, THE DETERMINATION OF
EMPLOYEE’S EXCISE TAX LIABILITY AND THE AMOUNT REQUIRED TO BE PAID UNDER THIS
SECTION 5 SHALL BE MADE IN WRITING BY THE COMPANY’S INDEPENDENT PUBLIC
ACCOUNTANTS (THE “ACCOUNTANTS”).  IN THE EVENT THAT THE EXCISE TAX INCURRED BY
EMPLOYEE IS DETERMINED BY THE INTERNAL REVENUE SERVICE TO BE GREATER OR LESSER
THAN THE AMOUNT DETERMINED BY THE ACCOUNTANTS, THE COMPANY AND EMPLOYEE AGREE TO
PROMPTLY MAKE SUCH ADDITIONAL PAYMENT, INCLUDING INTEREST AND ANY TAX PENALTIES,
TO THE OTHER PARTY AS THE ACCOUNTANTS REASONABLY DETERMINE IS APPROPRIATE TO
ENSURE THAT THE NET ECONOMIC EFFECT TO EMPLOYEE UNDER THIS SECTION 5, ON AN
AFTER-TAX BASIS, IS AS IF THE EXCISE TAX DID NOT APPLY TO EMPLOYEE.  FOR
PURPOSES OF MAKING THE CALCULATIONS REQUIRED BY THIS SECTION 5, THE ACCOUNTANTS
MAY MAKE REASONABLE ASSUMPTIONS AND APPROXIMATIONS CONCERNING APPLICABLE TAXES
AND MAY RELY ON REASONABLE, GOOD FAITH INTERPRETATIONS OF THE CODE.  THE COMPANY
AND EMPLOYEE SHALL FURNISH TO THE ACCOUNTANTS SUCH INFORMATION AND DOCUMENTS AS
THE ACCOUNTANTS MAY REASONABLY REQUEST IN ORDER TO MAKE A DETERMINATION UNDER
THIS SECTION.  THE COMPANY SHALL BEAR ALL COSTS THE ACCOUNTANTS MAY REASONABLY
INCUR IN CONNECTION WITH ANY CALCULATIONS CONTEMPLATED BY THIS SECTION 5.

 

The gross-up payment to which Employee is entitled hereunder shall be paid by
the Company to Employee, in cash and in full, not later than thirty (30)
calendar days following the date Employee becomes subject to the Excise Tax.

 


6.                                       SUCCESSORS.


 


(A)                                  COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE
COMPANY (WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS SHALL ASSUME THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT AND AGREE EXPRESSLY TO PERFORM THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE
REQUIRED TO PERFORM

 

4

--------------------------------------------------------------------------------


 


SUCH OBLIGATIONS IN THE ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS
AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S
BUSINESS AND/OR ASSETS WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT
DESCRIBED IN THIS SUBSECTION (A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS
AGREEMENT BY OPERATION OF LAW.

 


(B)                                 EMPLOYEE’S SUCCESSORS.    WITHOUT THE
WRITTEN CONSENT OF THE COMPANY, EMPLOYEE SHALL NOT ASSIGN OR TRANSFER THIS
AGREEMENT OR ANY RIGHT OR OBLIGATION UNDER THIS AGREEMENT TO ANY OTHER PERSON OR
ENTITY. NOTWITHSTANDING THE FOREGOING, THE TERMS OF THIS AGREEMENT AND ALL
RIGHTS OF EMPLOYEE HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE
BY, EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.

 


7.                                       NOTICES.

 


(A)                                  GENERAL.  NOTICES AND ALL OTHER
COMMUNICATIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY U.S.
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  IN
THE CASE OF THE EMPLOYEE, MAILED NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME
ADDRESS THAT HE MOST RECENTLY COMMUNICATED TO THE COMPANY IN WRITING.  IN THE
CASE OF THE COMPANY, MAILED NOTICES SHALL BE ADDRESSED TO ITS CORPORATE
HEADQUARTERS, AND ALL NOTICES SHALL BE DIRECTED TO THE ATTENTION OF ITS
SECRETARY.

 


(B)                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
THE COMPANY FOR CAUSE OR BY THE EMPLOYEE AS A RESULT OF A VOLUNTARY RESIGNATION
OR AN INVOLUNTARY TERMINATION SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION
TO THE OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH THIS SECTION.  SUCH NOTICE
SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON,
SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION UNDER THE PROVISION SO INDICATED.  THE FAILURE
BY THE EMPLOYEE TO INCLUDE IN THE NOTICE ANY FACT OR CIRCUMSTANCE WHICH
CONTRIBUTES TO A SHOWING OF INVOLUNTARY TERMINATION SHALL NOT WAIVE ANY RIGHT OF
THE EMPLOYEE HEREUNDER OR PRECLUDE THE EMPLOYEE FROM ASSERTING SUCH FACT OR
CIRCUMSTANCE IN ENFORCING HIS RIGHTS HEREUNDER.

 


8.                                       ARBITRATION.

 


(A)                                  EXCEPT AS PROVIDED IN SECTION 8(D) BELOW,
ANY DISPUTE OR CONTROVERSY ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH, OR TERMINATION THEREOF, SHALL BE SETTLED BY BINDING ARBITRATION TO BE
HELD IN PALO ALTO, CALIFORNIA, IN ACCORDANCE WITH THE NATIONAL RULES FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION
ASSOCIATION (THE “RULES”).  THE ARBITRATOR MAY GRANT INJUNCTIONS OR OTHER RELIEF
IN SUCH DISPUTE OR CONTROVERSY.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION.  JUDGMENT MAY BE
ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION.

 


(B)                                 THE ARBITRATOR(S) SHALL APPLY CALIFORNIA LAW
TO THE MERITS OF ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO CONFLICTS OF LAW
RULES.  THE ARBITRATION PROCEEDINGS SHALL BE GOVERNED BY


 

5

--------------------------------------------------------------------------------


 


FEDERAL ARBITRATION LAW AND BY THE RULES, WITHOUT REFERENCE TO STATE ARBITRATION
LAW.  EMPLOYEE HEREBY CONSENTS TO THE PERSONAL JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN CALIFORNIA FOR ANY ACTION OR PROCEEDING ARISING FROM
OR RELATING TO THIS AGREEMENT OR RELATING TO ANY ARBITRATION IN WHICH THE
PARTIES ARE PARTICIPANTS.

 


(C)                                  EMPLOYEE UNDERSTANDS THAT NOTHING IN THIS
SECTION MODIFIES EMPLOYEE’S AT-WILL EMPLOYMENT STATUS.  EITHER EMPLOYEE OR THE
COMPANY CAN TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME, WITH OR WITHOUT
CAUSE.

 


(D)                                 EMPLOYEE HAS READ AND UNDERSTANDS THIS
SECTION, WHICH DISCUSSES ARBITRATION.  EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY
CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO BINDING ARBITRATION TO THE EXTENT PERMITTED BY LAW, AND THAT THIS
ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:

 


(I)                                          ANY AND ALL CLAIMS FOR WRONGFUL
DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF
THE COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT
OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL
MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR
PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.

 


(II)                                       ANY AND ALL CLAIMS FOR VIOLATION OF
ANY FEDERAL STATE OR MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII
OF THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF
1990, THE FAIR LABOR STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING
ACT, AND LABOR CODE SECTION 201, ET SEQ;

 


(III)                                    ANY AND ALL CLAIMS ARISING OUT OF ANY
OTHER LAWS AND REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 


9.                                       MISCELLANEOUS PROVISIONS.

 


(A)                                  NO DUTY TO MITIGATE.  THE EMPLOYEE SHALL
NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS
AGREEMENT, NOR SHALL ANY SUCH PAYMENT BE REDUCED BY ANY EARNINGS THAT THE
EMPLOYEE MAY RECEIVE FROM ANY OTHER SOURCE.

 

6

--------------------------------------------------------------------------------


 


(B)                                 WAIVER.  NO PROVISION OF THIS AGREEMENT MAY
BE MODIFIED, WAIVED OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE
IS AGREED TO IN WRITING AND SIGNED BY THE EMPLOYEE AND BY AN AUTHORIZED OFFICER
OF THE COMPANY (OTHER THAN THE EMPLOYEE).  NO WAIVER BY EITHER PARTY OF ANY
BREACH OF, OR OF COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT
BY THE OTHER PARTY SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR
PROVISION OR OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.

 


(C)                                  INTEGRATION.  THIS AGREEMENT AND THE STOCK
OPTION AGREEMENTS REPRESENTING THE OPTIONS REPRESENT THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREIN AND SUPERSEDE
ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL.

 


(D)                                 CHOICE OF LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE INTERNAL SUBSTANTIVE LAWS, BUT NOT THE CONFLICTS OF LAW RULES, OF THE
STATE OF CALIFORNIA.

 


(E)                                  SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.

 


(F)                                    EMPLOYMENT TAXES.  ALL PAYMENTS MADE
PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO WITHHOLDING OF APPLICABLE INCOME
AND EMPLOYMENT TAXES.

 


(G)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

 

ABGENIX, INC.

 

 

 

 

 

 

By:

/s/ R. Scott Greer

 

 

 

 

 

 

 

 

Title:

 

Chairman

 

 

 

 

 

 

 

 

EMPLOYEE:

 

/s/ William R. Ringo

 

 

 

 

William R. Ringo

 

7

--------------------------------------------------------------------------------